Opinion by
Head, J.,
This appeal comes from the decree of the orphans’ court dismissing certain exceptions filed by the appellant to the adjudication of the decedent’s estate in that court. By the terms of that adjudication a certain claim made by appellant against the estate of the decedent was denied. The opinion filed by the learned court below, after a hearing on the exceptions, seems to us to fully vindicate the decree which was entered. We cannot perceive that any substantial advantage would result from a restatement here of those reasons, or an attempt to further elaborate them. We therefore dismiss the assignments of error and affirm the decree of the learned court below.
Decree affirmed.